


Exhibit 10.5


FIRST AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
made this 17th day of October 2014 by and between LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation (“Seller”), and IC MYRTLE BEACH LLC,
a Delaware limited liability company (“Buyer”).
R E C I T A L S:
A.
Buyer and Seller entered into that certain Purchase and Sale Agreement dated as
of September 12, 2014 (the “Original Agreement”) pursuant to which Seller agreed
to sell, and Buyer agreed to purchase, the Property pursuant to the terms
therein.

B.
Buyer and Seller now desire to amend the Original Agreement upon the terms and
conditions, and for the purposes set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants herein contained, the parties hereto agree as follows:
1.
Incorporation of Recitals. The foregoing recitals are specifically incorporated
in this First Amendment by this reference.

2.
Defined Terms. Capitalized terms used but not defined in this First Amendment
shall have the same meaning given them in the Original Agreement.

3.
Amendment.

(a)
Section 1.27 of the Original Agreement is hereby deleted in its entirety and the
following substituted therefor:

1.27    “Due Diligence Period” means the period commencing on the Effective Date
and ending at 5:00 p.m. (Eastern Time) on October 24, 2014.
(b)
The following sentence appearing in Section 3.5 is hereby deleted:

The definition of “Scheduled Closing Date” means on or before the thirtieth
(30th) calendar day following the last calendar day of the Due Diligence Period.
and the following sentence substituted therefor:
The definition of “Scheduled Closing Date” means on or before November 18, 2014.
4.
Headings. Section and other headings contained in this First Amendment are for
reference purposes only and are nor intended to describe, interpret, define or
limit the scope, extent or intent of this First Amendment or any provision
hereof.




-1-

--------------------------------------------------------------------------------




5.
Applicable Law and Jurisdiction. This First Amendment shall be governed by the
laws of the State of South Carolina, without regard to the application of choice
of law principles.

6.
Counterpart Execution. This First Amendment may be executed in any number of
counterparts with the same effect as if each party had signed the same document.
All counterparts shall be construed together and shall constitute one agreement.

7.
Entire Agreement. This First Amendment constitutes the entire agreement between
the parties with respect to the matters addressed in this First Amendment and
supersedes all prior understandings or agreements between the parties related to
these subject matters. Except as amended by this First Amendment, the Original
Agreement remains in full force and effect. In the event of any conflict or
inconsistency between the terms and provisions of this First Amendment and the
terms and provisions of the Original Agreement, the terms and provisions of this
First Amendment shall control to the extent necessary to resolve such conflict
or inconsistency.

[signatures appear on the next page]

-2-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have signed and delivered this First
Amendment effective as of the Effective Date.


SELLER:
 
 
BUYER:
 
 
 
 
 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
IC MYRTLE BEACH LLC
a South Carolina not-for-profit corporation
 
a Delaware limited liability company
 
 
 
 
 
 
By: /s/ Timothy W. Paterson
 
By:
IC Myrtle Beach Manager, LLC, a
Name: Timothy W. Paterson
 
 
Delaware limited liability company, its
Title: President/CEO
 
 
Manager
 
 
 
 
 
 
 
 
 
 
By: /s/ Kenneth H. Fearn
 
 
 
 
Name: Kenneth H. Fearn
 
 
 
 
Title: A Member
 
 
 
 
 
 
ACKNOWLEDGEMENT BY TITLE COMPANY:
 
 
 
 
 
 
Escrow Holder hereby acknowledges and accepts the foregoing First Amendment as
of the
date first written above.
 
 
 
 
 
 
COMMONWEALTH LAND TITLE INSURANCE COMPANY
 
 
 
 
 
 
By: /s/ Cynthia Hall Oust
 
 
 
 
Name: Cynthia Hall Oust
 
 
 
 
Title: Vice President, State Counsel
 
 
 
 






-3-